Hoar, J.
It is a salutary rule that a defence inconsistent with the defendant’s averments in his pleadings cannot be permitted. Thus, if he pleads only payment, he cannot show in defence anything which denies the plaintiff’s cause of action. And a tender or payment of money into court upon the whole cause of action declared on, will have the same effect. But where the defendant especially limits the effect of the tender or payment in his pleading, no such result follows. And this is true, although there may be but one count in the declaration, if that count contains the statement of a claim that is in its nature divisible. Thus a plaintiff might declare upon a single promissory note. The defendant might rely in his defence upon a partial want or failure of consideration, upon a payment as to a part, and a tender as to the remainder. If properly pleaded, one of these defences would not exclude the other.
In this case the “ tender ” spoken of was not pleaded as such but was accepted as a payment pro tanto, and relied on as a payment. When received it was offered as a tender of the residue, relying upon the previous payment to the son as made with the consent of the father. The exceptions do not show when the emancipation of the son was made by the father. It may have been during the period for which the father claims the son’s wages in the declaration; and then a part would be due to the son, and'the residue to the father.
An emancipation includes an authority conferred by the father upon the son to receive his wages and to work upon his own account. This was relied on in the answer; and there was an averment that the son had been paid a certain sum under this contract. A tender or payment of the residue to the father could have no effect beyond the amount thus paid or tendered. There was no objection made that the answer set up inconsistent defences.

Exceptions overruled.